Exhibit 10.2

NEKTAR THERAPEUTICS

(formerly known as Inhale Therapeutic Systems, Inc.)

2000 NON-OFFICER EQUITY INCENTIVE PLAN

Adopted August 18, 1998

Amended February 23, 1999

Amended December 14, 1999

Amended and Restated June 6, 2000

Adjusted for 2-for-1 Stock Split on August 22, 2000

Amended August 22, 2000

Amended January 16, 2001

Amended April 25, 2001

Amended June 28, 2001

Amended September 6, 2001

Amended November 12, 2002

Amended April 23, 2004

Amended June 1, 2006 Amended September 14, 2010

Stockholder Approval Not Required

Termination Date: None

 

1. PURPOSES.

(a) Amendment and Restatement. The 1998 Non-Officer Equity Incentive Plan
initially was adopted on August 18, 1998 (the “1998 Plan”). The 1998 Plan hereby
is amended and restated in its entirety, effective upon adoption by the Board,
and renamed the “2000 Non-Officer Equity Incentive Plan.” The terms of the Plan
shall apply to all Stock Awards granted pursuant to the Initial Plan.

(b) Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees and Consultants of the Company and its Affiliates who
are neither Officers nor Directors.

(c) Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may be given an opportunity to benefit
from increases in value of the Common Stock through the granting of the
following Stock Awards: (i) Nonstatutory Stock Options, (ii) stock bonuses and
(iii) rights to acquire restricted stock.

(d) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Stock Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

1



--------------------------------------------------------------------------------

2. DEFINITIONS.

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means a Committee appointed by the Board in accordance with
subsection 3(c).

(e) “Common Stock” means the common stock of the Company.

(f) “Company” means Nektar Therapeutics, a Delaware corporation.

(g) “Consultant” means any person, including an advisor, (i) engaged by the
Company or an Affiliate to render consulting or advisory services and who is
compensated for such services or (ii) who is a member of the Board of Directors
of an Affiliate. However, the term “Consultant” shall not include Directors of
the Company

(h) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee or Consultant, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or a Director of the
Company will not constitute an interruption of Continuous Service. The Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service shall be considered interrupted in the case
of any leave of absence approved by that party, including sick leave, military
leave or any other personal leave.

(i) “Director” means a member of the Board of Directors of the Company.

(j) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

(k) “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

(m) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market System or the Nasdaq SmallCap Market, the Fair Market
Value of a share of Common Stock shall be the closing sales price for such stock
(or the closing bid, if no sales were reported) as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the day of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable.

(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.

(n) “Nonstatutory Stock Option” means an option not intended to qualify as an
Incentive Stock Option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.

(o) “Officer” means (i) a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder and (ii) any other person designated by the Company as an
officer.

(p) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

(q) “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.

(r) “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(s) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.

(t) “Plan” means this Nektar Therapeutics 2000 Non-Officer Equity Incentive
Plan.

(u) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(v) “Securities Act” means the Securities Act of 1933, as amended.

(w) “Stock Award” means any right granted under the Plan, including an Option, a
stock bonus and a right to acquire restricted stock.

(x) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.

 

3



--------------------------------------------------------------------------------

3. ADMINISTRATION.

(a) Administration by Board. The Board will administer the Plan unless and until
the Board delegates administration to a Committee, as provided in subsection
3(c).

(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type or combination of types of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive stock pursuant to
a Stock Award; and the number of shares with respect to which a Stock Award
shall be granted to each such person.

(ii) To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.

(iii) To amend the Plan or a Stock Award as provided in Section 12.

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company that
are not in conflict with the provisions of the Plan.

(c) Delegation to Committee. The Board may delegate administration of the Plan
to a Committee or Committees of one (1) or more members of the Board, and the
term “Committee” shall apply to any person or persons to whom such authority has
been delegated. If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, including the power to delegate to a
subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee), subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.

(d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.

 

4. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in stock, the stock that may be issued pursuant to
Stock Awards shall not exceed in

 

4



--------------------------------------------------------------------------------

the aggregate twelve million seven hundred fifty thousand (12,750,000)1 shares
of Common Stock. Subject to Section 4(b), the number of shares available for
issuance under the Plan shall be reduced by (i) one (1) share for each share of
stock issued pursuant to an Option granted under Section 6, and (ii) one and
one-half (1.5) shares for each share that is issued pursuant to a stock bonus
award or restricted stock award under Section 7.

(b) Reversion of Shares to the Share Reserve. If any Stock Award shall for any
reason expire or otherwise terminate, in whole or in part, without having been
exercised in full or if any shares of Common Stock issued to a Participant
pursuant to a Stock Award are forfeited to or reacquired or repurchased by the
Company, including, but not limited to, any forfeiture, reacquisition or
repurchase caused by the failure to meet a contingency or condition required for
the vesting of such shares, the stock not acquired under such Stock Award shall
revert to and again become available for issuance under the Plan at the rate of
(i) one (1) share for each share of stock that had been issued pursuant to an
Option granted under Section 6, and (ii) one and one-half (1.5) shares for each
share that had been issued pursuant to a stock bonus award or restricted stock
award under Section 7.

(c) Source of Shares. The stock subject to the Plan may be unissued shares or
reacquired shares, bought on the market or otherwise.

 

5. ELIGIBILITY.

(a) Eligibility. Stock Awards may be granted only to Employees and Consultants
who are neither Officers nor Directors.

(b) Consultants. A Consultant shall not be eligible for the grant of a Stock
Award if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is not available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, or because the
Consultant is not a natural person, or as otherwise provided by the rules
governing the use of Form S-8, unless the Company determines both (i) that such
grant (A) shall be registered in another manner under the Securities Act (e.g.,
on a Form S-3 Registration Statement) or (B) does not require registration under
the Securities Act in order to comply with the requirements of the Securities
Act, if applicable, and (ii) that such grant complies with the securities laws
of all other relevant jurisdictions.2

 

1  The 3,525,000 shares in the share reserve automatically were adjusted to
7,050,000 shares pursuant to the 2-for-1 stock split on August 22, 2000. The
Board of Directors amended the Plan on August 22, 2000 and increased this number
by 1,500,000 shares (post stock split) to a total of 8,550,000 shares. The Board
of Directors amended the Plan on January 16, 2001 and increased this number by
800,000 shares to a total of 9,350,000 shares. The Board of Directors amended
the Plan on June 28, 2001 and increased this number by 900,000 to a total of
10,250,000 shares. The Board of Directors amended the Plan on September 6, 2001
and increased this number by 1,000,000 to a total of 11,250,000 shares. The
Board of Directors amended the Plan on November 12, 2002 and increased this
number by 1,500,000 to a total of 12,750,000 shares.

2  Form S-8 generally is available to consultants and advisors only if (i) they
are natural persons; (ii) they provide bona fide services to the issuer, its
parents, its majority-owned subsidiaries or majority-owned subsidiaries of the
issuer's parent; and (iii) the services are not in connection with the offer or
sale of securities in a capital-raising transaction, and do not directly or
indirectly promote or maintain a market for the issuer's securities.

 

5



--------------------------------------------------------------------------------

6. OPTION PROVISIONS.

Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:

(a) Exercise Price. The Board shall determine the exercise price of each Option,
provided, however, that the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the stock subject to the
Option on the date the Option is granted.

(b) Consideration.

(i) The purchase price of stock acquired pursuant to an Option shall be paid, to
the extent permitted by applicable statutes and regulations, either (A) in cash
at the time the Option is exercised or (B) at the discretion of the Board at the
time of the grant of the Option (or subsequently) by delivery to the Company of
other Common Stock, according to a deferred payment or other similar arrangement
(which may include, without limiting the generality of the foregoing, the use of
other Common Stock) with the Participant or in any other form of legal
consideration that may be acceptable to the Board; provided, however, that at
any time that the Company is incorporated in Delaware, payment of the Common
Stock’s “par value,” as defined in the Delaware General Corporation Law, shall
not be made by deferred payment.

(ii) Unless otherwise specifically provided in the Option, the purchase price of
Common Stock acquired pursuant to an Option that is paid by delivery to the
Company of other Common Stock acquired, directly or indirectly from the Company,
shall be paid only by shares of the Common Stock of the Company that have been
held for more than six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes).

(iii) In the case of any deferred payment arrangement, interest shall be
compounded at least annually and shall be charged at the minimum rate of
interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.

(c) Transferability. An Option shall be transferable to the extent provided in
the Option Agreement. If the Option does not provide for transferability, then
the Option shall not

 

6



--------------------------------------------------------------------------------

be transferable except by will or by the laws of descent and distribution and
shall be exercisable during the lifetime of the Optionholder only by the
Optionholder. Notwithstanding the foregoing provisions of this subsection 6(c),
the Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

(d) Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(d) are subject to any Option provisions
governing the minimum number of shares as to which an Option may be exercised.

(e) Termination of Continuous Service. In the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination) but only within such
period of time ending on the earlier of (i) the date three (3) months following
the termination of the Optionholder’s Continuous Service (or such longer or
shorter period specified in the Option Agreement), or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Optionholder does not exercise his or her Option within the time specified
in the Option Agreement, the Option shall terminate.

(f) Extension of Termination Date. An Optionholder’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than upon the Optionholder’s death or
Disability) would be prohibited at any time solely because the issuance of
shares would violate the registration requirements under the Securities Act,
then the Option shall terminate on the earlier of (i) the expiration of the term
of the Option set forth in subsection 6(a) or (ii) the expiration of three
months (or such longer or shorter period specified in the Option Agreement)
after the termination of the Optionholder’s Continuous Service during which the
exercise of the Option would not be in violation of such registration
requirements.

(g) Disability of Optionholder. In the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, then, subject
to any restrictions in the Option Agreement, the Option shall become fully
vested and exercisable as of the date of termination. The Optionholder may
exercise his or her Option, but only within such period of time ending on the
earlier of (i) the date twelve (12) months following such termination (or such
longer or shorter period specified in the Option Agreement) or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination, the Optionholder does not exercise his or her Option within
the time specified herein, the Option shall terminate.

(h) Death of Optionholder. In the event an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s death, then, subject to any
restrictions in the Option Agreement, the Option shall become fully vested and
exercisable as of the date of termination.

 

7



--------------------------------------------------------------------------------

In the event (i) an Optionholder’s Continuous Service terminates as a result of
the Optionholder’s death or (ii) the Optionholder dies within the period (if
any) specified in the Option Agreement after the termination of the
Optionholder’s Continuous Service for a reason other than death, then the Option
may be exercised (to the extent the Optionholder was entitled to exercise the
Option as of the date of death) by the Optionholder’s estate, by a person who
acquired the right to exercise the Option by bequest or inheritance or by a
person designated to exercise the Option upon the Optionholder’s death pursuant
to subsection 6(c), but only within the period ending on the earlier of (1) the
date eighteen (18) months following the date of death (or such longer or shorter
period specified in the Option Agreement) or (2) the expiration of the term of
such Option as set forth in the Option Agreement. If, after death, the Option is
not exercised within the time specified herein, the Option shall terminate.

(i) Early Exercise. The Option may, but need not, include a provision whereby
the Optionholder may elect at any time before the Optionholder’s Continuous
Service terminates to exercise the Option as to any part or all of the shares
subject to the Option prior to the full vesting of the Option. Any unvested
shares so purchased may be subject to an unvested share repurchase option in
favor of the Company or to any other restriction the Board determines to be
appropriate.

(j) Term. No Option shall be exercisable after the expiration of eight (8) years
from the date it was granted.

 

7. PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS.

(a) Stock Bonus Awards. Each stock bonus agreement shall be in such form and
shall contain such terms and conditions as the Board shall deem appropriate. The
terms and conditions of stock bonus agreements may change from time to time, and
the terms and conditions of separate stock bonus agreements need not be
identical, but each stock bonus agreement shall include (through incorporation
of provisions hereof by reference in the agreement or otherwise) the substance
of each of the following provisions:

(i) Consideration. A stock bonus shall be awarded in consideration for past
services actually rendered to the Company or an Affiliate for its benefit.

(ii) Vesting. Shares of Common Stock awarded under the stock bonus agreement
may, but need not, be subject to a share repurchase option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the stock bonus agreement;
provided, however, that in the event a Participant’s Continuous Service
terminates as a result of the Participant’s death, then, subject to any
restrictions in the stock bonus agreement, the shares acquired pursuant to the
stock bonus agreement shall become fully vested as of the date of termination.

 

8



--------------------------------------------------------------------------------

(iv) Transferability. Rights to acquire shares under the stock bonus agreement
shall be transferable by the Participant only upon such terms and conditions as
are set forth in the stock bonus agreement, as the Board shall determine in its
discretion, so long as stock awarded under the stock bonus agreement remains
subject to the terms of the stock bonus agreement.

(b) Restricted Stock Awards. Each restricted stock purchase agreement shall be
in such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of the restricted stock purchase
agreements may change from time to time, and the terms and conditions of
separate restricted stock purchase agreements need not be identical, but each
restricted stock purchase agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:

(i) Purchase Price. The purchase price under each restricted stock purchase
agreement shall be such amount as the Board shall determine and designate in
such restricted stock purchase agreement.

(ii) Consideration. The purchase price of stock acquired pursuant to the
restricted stock purchase agreement shall be paid either: (1) in cash at the
time of purchase; (2) at the discretion of the Board, according to a deferred
payment or other similar arrangement with the Participant; or (3) in any other
form of legal consideration that may be acceptable to the Board in its
discretion; provided, however, that at any time that the Company is incorporated
in Delaware, payment of the Common Stock’s “par value,” as defined in the
Delaware General Corporation Law, shall not be made by deferred payment.

(iii) Vesting. Shares of Common Stock acquired under the restricted stock
purchase agreement may, but need not, be subject to a share repurchase option in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.

(iv) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may repurchase or
otherwise reacquire any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the restricted stock purchase agreement; provided, however, that in the event
a Participant’s Continuous Service terminates as a result of the Participant’s
death, then, subject to any restrictions in the restricted stock purchase
agreement, the shares acquired pursuant to the restricted stock purchase
agreement shall become fully vested as of the date of termination.

(v) Transferability. Rights to acquire shares under the restricted stock
purchase agreement shall be transferable by the Participant only upon such terms
and conditions as are set forth in the restricted stock purchase agreement, as
the Board shall determine in its discretion, so long as stock awarded under the
restricted stock purchase agreement remains subject to the terms of the
restricted stock purchase agreement.

 

9



--------------------------------------------------------------------------------

8. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Stock Awards and to issue and sell shares of Common
Stock upon exercise of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any stock issued or issuable pursuant to any such
Stock Award. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of stock under the
Plan, the Company shall be relieved from any liability for failure to issue and
sell stock upon exercise of such Stock Awards unless and until such authority is
obtained.

 

9. USE OF PROCEEDS FROM STOCK.

Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.

 

10. MISCELLANEOUS.

(a) Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which a Stock Award may first be exercised or the time
during which a Stock Award or any part thereof will vest in accordance with the
Plan, notwithstanding the provisions in the Stock Award stating the time at
which it may first be exercised or the time during which it will vest.

(b) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares subject to
such Stock Award unless and until such Participant has satisfied all
requirements for exercise of the Stock Award pursuant to its terms.

(c) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or Stock Award granted pursuant thereto shall confer upon any
Participant or other holder of Stock Awards any right to continue to serve the
Company or an Affiliate in the capacity in effect at the time the Stock Award
was granted or shall affect the right of the Company or an Affiliate to
terminate (i) the employment of an Employee with or without notice and with or
without cause or (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate.

(d) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring stock under any Stock Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the

 

10



--------------------------------------------------------------------------------

Company who is knowledgeable and experienced in financial and business matters
and that he or she is capable of evaluating, alone or together with the
purchaser representative, the merits and risks of exercising the Stock Award;
and (ii) to give written assurances satisfactory to the Company stating that the
Participant is acquiring the stock subject to the Stock Award for the
Participant’s own account and not with any present intention of selling or
otherwise distributing the stock. The foregoing requirements, and any assurances
given pursuant to such requirements, shall be inoperative if (1) the issuance of
the shares upon the exercise or acquisition of stock under the Stock Award has
been registered under a then currently effective registration statement under
the Securities Act or (2) as to any particular requirement, a determination is
made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the stock.

(e) Withholding Obligations. To the extent provided by the terms of a Stock
Award Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of stock under a
Stock Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold shares from the shares of the Common Stock otherwise
issuable to the Participant as a result of the exercise or acquisition of stock
under the Stock Award, provided, however, that no shares of Common Stock are
withheld with a value exceeding the minimum amount of tax required to be
withheld by law; or (iii) delivering to the Company owned and unencumbered
shares of the Common Stock.

 

11. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) Capitalization Adjustments. If any change is made in the stock subject to
the Plan, or subject to any Stock Award, without the receipt of consideration by
the Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 4(a), and the outstanding Stock Awards will be appropriately adjusted
in the class(es) and number of securities and price per share of stock subject
to such outstanding Stock Awards. Such adjustments shall be made by the Board,
the determination of which shall be final, binding and conclusive. (The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.)

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then such Stock Awards shall be terminated if not exercised (if
applicable) prior to such event.

 

11



--------------------------------------------------------------------------------

(c) Corporate Transaction. In the event of (1) a sale, lease or other
disposition of all or substantially all of the assets of the Company, (2) a
merger or consolidation in which the Company is not the surviving corporation or
(3) a reverse merger in which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise (a “Corporate Transaction”), then any surviving
corporation or acquiring corporation shall assume any Stock Awards outstanding
under the Plan or shall substitute similar stock awards (including an award to
acquire the same consideration paid to the stockholders in the Corporate
Transaction) for those outstanding under the Plan. In the event any surviving
corporation or acquiring corporation refuses to assume such Stock Awards or to
substitute similar stock awards for those outstanding under the Plan, then with
respect to Stock Awards held by Participants whose Continuous Service has not
terminated, the vesting of such Stock Awards (and, if applicable, the time
during which such Stock Awards may be exercised) shall be accelerated in full,
and the Stock Awards shall terminate if not exercised (if applicable) at or
prior to such Corporate Transaction. With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) prior to such Corporate Transaction.

(d) Securities Acquisition. In the event of an acquisition by any person, entity
or group within the meaning of Section 13(d) or 14(d) of the Exchange Act, or
any comparable successor provisions (excluding any employee benefit plan, or
related trust, sponsored or maintained by the Company or an Affiliate) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or comparable successor rule) of securities of the Company
representing at least fifty percent (50%) of the combined voting power entitled
to vote in the election of Directors and provided that such acquisition is not a
result of, and does not constitute, a Corporate Transaction described in
subsection 11(c) hereof, then with respect to Stock Awards held by Participants
whose Continuous Service has not terminated, the vesting of such Stock Awards
(and, if applicable, the time during which such Stock Awards may be exercised)
shall be accelerated in full.

 

12. AMENDMENT OF THE PLAN AND STOCK AWARDS.

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan; provided however, that the rights under any Stock Award shall not be
impaired by any amendment of the Plan unless (i) the Company requests the
consent of the Participant and (ii) the Participant consents in writing.

(b) Amendment of Stock Awards. The Board at any time, and from time to time, may
amend the terms of any one or more Stock Awards; provided, however, that the
rights under any Stock Award shall not be impaired by any such amendment unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.

 

13. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. No Stock
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated.

 

12



--------------------------------------------------------------------------------

(b) No Impairment of Rights. Rights and obligations under any Stock Award
granted while the Plan is in effect shall not be impaired by suspension or
termination of the Plan, except with the written consent of the Participant.

 

14. EFFECTIVE DATE OF PLAN.

The Plan shall become effective upon adoption by the Board.

 

15. CHOICE OF LAW.

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

13



--------------------------------------------------------------------------------

Nektar Therapeutics 2000 Non-Officer Equity Incentive Plan (“the Plan”)

This section of the Plan will be known as the Approved Section of the Nektar
Therapeutics 2000 Non-Officer Equity Incentive Plan (the “Approved Section”).
The Approved Section has been adopted by way of amendment to the Plan for the
sole purpose of providing for the grant of options to United Kingdom-based
employees of Nektar Therapeutics and its Subsidiaries and to directors of the
Subsidiaries under Section 6 of the Plan where the Committee wishes to grant the
employees of Nektar Therapeutics and its Subsidiaries and to directors of the
Subsidiaries options under a plan approved by the Board of the Inland Revenue
under Schedule 9 of the Income and Corporation Taxes Act 1988 in addition to or
as an alternative to the grant of Options and other Stock Awards under the Plan.
The Approved Section shall only be used in connection with option grants to
United Kingdom-based employees of Nektar Therapeutics and its Subsidiaries and
United Kingdom-based directors of the Subsidiaries. All other Stock Awards made
under the Plan shall be governed by the Plan without reference to the Approved
Section.

For the purposes of the Approved Section, the Sections set forth in the Plan
shall apply subject to the amendments provided for below and any provision in
the Plan that is inconsistent with the following provisions shall not form part
of the Approved Section shall be governed by the Plan subject to the amendments
provided for below:

 

1. DEFINITIONS AND INTERPRETATION{TC}

 

  1.1 The following words and expressions shall have the following meanings for
the purposes of the Approved Section, unless the context otherwise requires:

“the Adoption Date” means the date on which the Approved Section is approved by
the Inland Revenue;

“the Appropriate Period” has the same meaning as in paragraph 15(2) of
Schedule 9 to the Taxes Act;

“Approved Option” means an Option to acquire Section Shares which is granted
under Section 6 and satisfies the conditions of the Approved section;

“Approved Section” means the Approved Section of the Nektar Therapeutics 200
Non-Officer Equity Incentive Plan constituted and governed by the Plan subject
to the amendments set out herein;

“Associated Company” has the same meaning as in Section 187(2) of the Taxes Act;

“the Company” means Nektar Therapeutics, a Delaware corporation with business
address 150 Industrial Road, San Carlos, California 94070-6256;

“Control” has the same meaning as in section 840 of the Taxes Act and
“controlled” shall be construed accordingly;

“Date of Grant” means the date on which an Approved Option is, was, or is to be
granted under the Approved Section;

 

14



--------------------------------------------------------------------------------

“Eligible Employee” means a person who is at the relevant Date of Grant:

 

  (A) a Full-time Director or a qualifying Employee selected by the Committee to
participate in the Approved Section; and

 

  (B) not precluded by paragraph 8 of Schedule 9 (material interest I close
company) to the Taxes act from participating in the Approved Section;

“Full-Time Director” means a director of a Subsidiary whose terms of office or
employment require such director to work for at least twenty-five hours per week
(excluding meal breaks);

“Qualifying Employee” means an employee of the Company or a Subsidiary who is
not a director of the Company or Subsidiary;

“Qualifying Employment” means office or employment either as a Full-Time
Director or as a Qualifying Employee as the case may be;

“Section Shares” means Shares which satisfy the conditions specified in
Paragraphs 10 to 14 of Schedule 9 to the Taxes Act (fully paid up, unrestricted,
ordinary share capital) to be acquired by a Participant on the exercise by such
participant of an Approved Option which Shares shall as to voting, dividend,
transfer and other rights including those arising in the liquidation of the
Company rank pari passu in all respects and as to one class with the Shares of
the Company in issue at that time;

“Subsidiary” means a body corporate of which the Company is for the time being
to be taken to have Control and which is a subsidiary of the Company within
section 736 of the Companies Act 1985;

“Subsisting Option” means an Approved Option which has neither lapsed nor been
exercised;

“Taxes Act” means the Income and Corporation Taxes Act 1988;

 

  1.2 Where the context so permits the singular shall include the plural and
vice versa and the masculine shall include the feminine.

 

  1.3 Reference to any Act shall include any statutory modification, amendment
or re-enactment thereof;

 

2. ELIGIBILITY

 

  2.1 Notwithstanding Section 5 of the Plan, Approved Options shall only be
granted to Eligible Employees.

 

15



--------------------------------------------------------------------------------

3. OPTION PROVISIONS

Section 6 of the Plan shall apply provided that the grant of each Approved
Option shall comply with the following conditions:

 

  3.1 An Approved Option may not be exercised later than the day before the
tenth anniversary of the Date of Grant on which day the same (if it has not
already ceased to be exercisable) shall lapse.

 

  3.2 The exercise price payable for each Section Share in the event of an
Approved Option being exercised shall be:

 

  (A) Where Approved Options are granted when the Shares are not quoted on the
New York Stock Exchange, the greater of:

 

  (1) the par value of a Share; and

 

  (2) the amount determined to be the market value of a share on the Date of
grant in accordance with the provisions of part VIII of the Taxation of
Chargeable Gains Act of 1992 and agreed for the purposes of the Approved Section
with the Inland Revenue Share Valuation Division prior to the date on which an
Approved Option is granted to a Participant;

 

  (B) where Approved options are granted when the Shares are quoted on the New
York Stock Exchange, the greater of:

 

  (1) the par value of a Share; and

 

  (2) on any Date of Grant, the closing sales price for a Share on the New York
Stock Exchange on the immediately preceding day on which Shares were traded on
the New York Stock Exchange as published in the Wall Street Journal;

 

  3.3 The form of grant of an Approved Option shall be executed by the Company
as a deed, and shall state the exercise price, the number of Shares, the Date of
Grant and any performance conditions applicable to the exercise of the approved
Option.

 

  3.4 Any Approved Option granted to an Eligible Employee shall be limited and
take effect so that at the Date of Grant of such Approved Option the aggregate
of:

 

  (A) the market value of shares comprised in such Approved Option; and

 

  (B) the market value of shares comprised in any Subsisting Options which have
been granted to that Eligible Employee; and

 

  (C)

the market value of any Shares the Eligible Employee may acquire in pursuance of
options granted to such Eligible Employee (and not exercised) under any other
scheme approved under Schedule 9 to the Taxes Act and established by the Company
or any Associated Company of

 

16



--------------------------------------------------------------------------------

  the Company providing for the grant of options to acquire Shares (other than a
savings related share option scheme)

shall not exceed £30,000 (or such other amount as may be prescribed by
Paragraph 28 of Schedule 9 to the Taxes Act from time to time).

For the purposes of this paragraph “market value” shall be calculated in
accordance with Paragraph 28 of Schedule 9 to the Taxes Act at the respective
Dates of Grant.

 

  3.5 The type of consideration in which the exercise price of an Approved
Option is to be paid shall be in monetary form.

 

  3.6 An Approved Option shall be personal to the Eligible Employee to whom it
is granted and shall not be capable of assignment. Any purported sale, pledge,
assignment, hypothecation, transfer or disposal of or dealing with an Approved
Option shall cause the Approved Option to lapse forthwith.

 

  3.7 No Approved Option may be exercised at any time when the Shares which may
be thereby acquired are not Section Shares.

 

  3.8 Upon the exercise of an Approved Option in accordance with the Plan, the
Company shall promptly and in any event not later than 30 days after the
exercise of an Approved Option issue or cause to be issued a stock certificate
to the Participant or a book-entry crediting the Participant’s account with the
appropriate number of Section Shares.

 

  3.9 No Approved Option may be exercised when the Participant to who it was
granted is precluded from participating in the Approved Section by virtue of
paragraph 8 of Schedule 9 to the Taxes act (material interest in close company).

 

4. TERMINATION OF EMPLOYMENT

 

  4.1 Except as provided in Section 6 paragraph (e) (Termination of continuous
Service), Section paragraph (g) (Disability of the Optionholder) and Section 6
paragraph (h) (Death of the Optionholder) of the Plan no Approved Option may be
exercised unless the Participant shall have been in Qualifying Employment since
the date of the grant of such Approved Option.

 

  4.2 Section 6 paragraph (h) (Death of the Optionholder) of the Plan shall
apply for the purposes of the Approved Section provided that no Approve Option
may be exercised more than one year later the death of a Participant and
following the death of a Participant an Approved Option may only be exercised by
the personal representatives of that Participant.

 

  4.3

A female Participant whose employment has been terminated in circumstances such
that, pursuant to the Employment Rights Act 1996, she has a right to return to
work shall be deemed for the purposes of the Approved Section not to have

 

17



--------------------------------------------------------------------------------

  eased to be in Qualifying Employment until such time as she is no longer
capable, pursuant to the said Act, of exercising a right to return to work and
has not exercised such right.

 

5. PROVISIONS OF THE PLAN NOT TO APPLY TO APPROVED OPTIONS

 

  5.1 Section 6 paragraphs 6 (b)(I)(B), (ii) and (iii) Consideration) and
(i) (Early Exercise), 7 (Provisions of Stock Awards other than Options) and 10
paragraphs 9a) (Acceleration of Exercisability and Vesting) and (d) (Investment
Assurances) of the Plan shall not apply for the purposes of the Approved
Section.

 

6. NO OBLIGATION TO EMPLOY

Section 10 paragraph © (No Employment or other Service Rights) of the Plan shall
apply subject to the following further condition for the purposes of the
Approved Section:

 

  6.1 Participation in the Approved Section by a participant is a matter
entirely separate from, and shall not affect, the Participant’s pension rights
and terms of employment and, in particular (but without prejudice to the
foregoing), if a Participant shall cease for any reason (including wrongful
dismissal) to be employed by or hold office with the Company or a Subsidiary the
Participant shall not be entitled by way of compensation for loss or otherwise
howsoever, of any sum or benefit to compensate the Participant for the loss of
any right or benefit under the Approved Section.

 

7. WITHHOLDING OBLIGATIONS

The following provision shall be substituted for Section 10 paragraph
(e) (Withholding Obligations) of the Plan for the purposes of the Approve
Section:

 

  7.1 If a Participant is liable to tax, duties and social security
contributions on the exercise of an Approved Option and the Company or the
Participant’s employing company or former employing company is liable to make
payment to appropriate authorities on account of that liability, then the
Participant will enter into such arrangements as necessary for ensuring that
that company is put in sufficient funds to enable t to discharge its liability
to make the payment to the appropriate authority, or is reimbursed for any
payment made.

 

8. ADJUSTMENT UPON CHANGES IN STOCK

 

  8.1 The provisions of Section 11 paragraphs (c) (Corporate Transaction) and
(d) (Securities Acquisition) of the Plan shall be modified for the purposes of
the Approved Section so that they applies only where a company (“the Acquiring
Company”)

 

  (A) obtains Control of the Company as a result of:

 

18



--------------------------------------------------------------------------------

  (1) a general offer to acquire the whole of the issued share capital of the
Company (other than that which is already owned by it) made on a condition such
that if satisfied the Acquiring Company will have Control of the Company; or

 

  (2) a general offer to acquire all the Ordinary Shares (or such Ordinary
Shares as are not already owned by the Acquiring Company); or

 

  (B) obtains Control of the Company in pursuance of a compromise or arrangement
sanctioned by the Court under Section 425 of the Companies Act 1985;

 

  (C) becomes bound or entitled to acquire Ordinary Shares under sections 428 to
430 of the Companies Act 1985.

 

  8.2 Where Rule 8.1 applies any Option subsisting at the date of the Corporate
Transaction or Securities Acquisition (as defined in the Plan) may be released
by the Participant at any time during the Appropriate period, at the option of
the Committee and with the agreement of the Acquiring Company, for an equivalent
option over shares of the Acquiring Company which satisfies the conditions that
it:

 

  (A) is over shares in the acquiring company or a company which has Control of
the acquiring company which satisfy the conditions specified in paragraphs 10 to
14 of Schedule 9 to the Taxes Act (and the terms “Ordinary Shares” and “Scheme
Shares” in this Scheme shall thereafter be construed accordingly);

 

  (B) is the right to acquire such number of Scheme Shares as has on acquisition
of the new Option as aggregate market value equal to the aggregate market value
of the Scheme Shares subject to the old Option immediately before its release;

 

  (C) has an Option Price per Scheme Share such that the total amount payable on
exercise is equal to the total amount payable on exercise of the old Option; and

 

  (D) is otherwise in identical terms to the old Option and for this purpose
references to “the Company” in the Plan other than Section 6) shall, unless the
context otherwise requires, be deemed to refer to the acquiring company or, as
the case may be, to the other company over whose shares the new Option is
granted.

The new Option shall for all other purposes of the Scheme be treated as having
been acquired at the same time as the old Option is respect of which it is
granted.

 

19



--------------------------------------------------------------------------------

  8.3 Every alteration or variation made pursuant to Section 11 for the purposes
of the Approved Section shall be subject to the prior approval of the Board of
Inland Revenue.

 

  8.4 Following the adjustment, the Shares continue to be Section Shares.

 

9. AMENDMENT OF THE PLAN AND STOCK AWARDS

Section 12 of the Plan shall operate for the purposes of the Approved Section of
the Plan subject to the following condition:

 

  9.1 Following the approval of the Approved Section under Schedule 9 to the
Taxes Act, no alteration of the Approved Section shall have effect until
approved by the Board of Inland Revenue.

 

10. CHOICE OF LAW

 

  10.1 Notwithstanding Section 15 of the Plan, the Approved Section shall be
governed by and construed in accordance with the laws of England, except that
any matters relating to the internal governance of the Company shall be governed
by Delaware law.

 

20



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS

2000 NON-OFFICER EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(US OPTIONHOLDERS)

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Committee from time to time (“Option
Notice”), and this Stock Option Agreement, Nektar Therapeutics (the “Company”)
has granted you an option under its 2008 Non-Officer Equity Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s Common Stock indicated
in the Option Notice at the exercise price indicated in the Option Notice.
Defined terms not explicitly defined in this Stock Option Agreement but defined
in the Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in the Option Notice, provided that vesting will cease upon the
termination of your Continuous Service. Notwithstanding the foregoing, in the
event your Continuous Service is terminated as a result of your death, your
option shall become fully vested and exercisable as of the date of such
termination.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3. EXERCISE RESTRICTION FOR NON-EXEMPT EMPLOYEES. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (i.e., a “Non-Exempt Employee”), you may not exercise your option
until at least six (6) months following the Date of Grant specified in your
Option Notice, notwithstanding any other provision of your option.

4. METHOD OF PAYMENT. Payment of the exercise price is due in full upon exercise
of all or any part of your option. You may elect to make payment of the exercise
price in one or more of the following forms:

(a) In cash or by check;

(b) Provided that at the time of exercise the Common Stock is publicly traded on
a nationally recognized stock exchange, and as may be permitted by the Company
in its sole discretion and subject to such procedures as the Committee may
adopt, pursuant to a “cashless exercise” with a third party who provides
financing for the purposes of (or who otherwise facilitates) the purchase or
exercise of awards; or

 

1



--------------------------------------------------------------------------------

(c) As permitted by the Company in its sole discretion, by delivery of
already-owned shares of Common Stock either that you have held for the period
required to avoid a charge to the Company’s reported earnings (generally six
months) or that you did not acquire, directly or indirectly from the Company,
that are owned free and clear of any liens, claims, encumbrances or security
interests, and that are valued at Fair Market Value on the date of exercise.
“Delivery” for these purposes, in the sole discretion of the Company at the time
your option is exercised, shall include delivery to the Company of your
attestation of ownership of such shares of Common Stock in a form approved by
the Company. Notwithstanding the foregoing, your option may not be exercised by
tender to the Company of Common Stock to the extent such tender would constitute
a violation of the provisions of any law, regulation or agreement restricting
the redemption of the Company’s stock.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

6. TERM. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that (i) if during any part of
such three (3)-month period the option is not exercisable solely because of the
condition set forth in Section 5, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service, and (ii) if (x) you are a Non-Exempt
Employee, (y) you terminate your Continuous Service within six (6) months after
the Date of Grant specified in your Option Notice, and (z) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option shall not expire until the earlier of (A) the later of the date that
is seven (7) months after the Date of Grant specified in your Option Notice or
the date that is three (3) months after the termination of your Continuous
Service or (B) the Expiration Date;

(b) twelve (12) months after the termination of your Continuous Service due to
Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for a reason other than death;

(d) the Expiration Date indicated in the Option Notice; or

 

2



--------------------------------------------------------------------------------

(e) the eighth (8th) anniversary of the Date of Grant.

Note, if you are a US taxpayer and your option is an incentive stock option, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the Date of Grant of
your option and ending on the day three (3) months before the date of your
option’s exercise, you must be an employee of the Company or an Affiliate,
except in the event of your death or Disability. The Company has provided for
extended exercisability of your option under certain circumstances for your
benefit but cannot guarantee that your option will necessarily be treated as an
“incentive stock option” if you continue to provide services to the Company or
an Affiliate as a Consultant or Director after your employment terminates or if
you otherwise exercise your option more than three (3) months after the date
your employment terminates.

7. EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Committee from time to time, and payment of the exercise price to the Secretary
of the Company, or to such other person as the Company may designate, during
regular business hours, together with such additional documents as the Company
may then require.

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to arrange for the payment to the
Company of any required tax withholding in connection with such exercise as
described in Section 10 below.

(c) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

8. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.

9. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective shareholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

3



--------------------------------------------------------------------------------

10. TAX OBLIGATIONS.

(a) You are responsible for satisfaction of all federal, state, local and
foreign tax withholding obligations of the Company and its Affiliates, if any,
which arise in connection with the option, including, without limitation,
obligations arising upon (i) the exercise, in whole or in part, of the option,
(ii) the transfer, in whole or in part, of any shares acquired upon exercise of
the option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the option. No shares of Common Stock will
be issued until the Company has received a definitive agreement or other
documentation satisfactory to the Company, in its sole discretion, that all such
obligations have been or will be satisfied by you. Regardless of whether the
Company properly withholds the full amount of such obligations, you hereby
acknowledge and agree that that all such obligations shall transfer in their
entirety from the Company to you and that such liability shall be ultimately
your responsibility and liability.

(b) You hereby authorize the Company or any of its Affiliates to withhold from
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax obligations, if any, of the Company or any of its Affiliates
arising in connection with the option. In the event that the Company determines
that the tax obligations will not be satisfied by the method described above,
you authorize the Company’s designated third party plan administrator (i.e.
E*Trade or such successor third party administrator as the Company may designate
from time to time), to sell a number of shares of Common Stock that are
exercised under the option, which the Company determines is sufficient to
generate an amount that meets the tax obligations plus additional shares, as
necessary, to account for rounding and market fluctuations, and to pay such tax
withholding amounts to the Company. The shares of Common Stock may be sold as
part of a block trade with other Participants of the Plan in which all
Participants receive an average price. Any adverse consequences to you resulting
from the procedure permitted under this Section 10, including, without
limitation, tax consequences and any loss of prospective stock appreciation,
shall be your sole responsibility and there shall be no liability to the Company
for any adverse consequences of any nature whatsoever.

(c) The Company may, in its discretion, permit or require you to satisfy all or
any portion of the tax withholding obligations described in this Section 10 by
deducting from the shares of Common Stock otherwise deliverable to you in
settlement of the option a number of shares of Common Stock having a fair market
value, as determined by the Company as of the date on which the tax obligations
arise, not in excess of the minimum amount of such tax obligations determined by
the applicable withholding rates.

(d) You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of the exercise of the option or disposition of the
shares. You hereby represent that you have consulted with any tax consultants
the you deem advisable in connection with the exercise of the option or
disposition of the shares and that you are not relying on the Company for any
tax advice.

 

4



--------------------------------------------------------------------------------

11. EMPLOYMENT CONDITIONS. In accepting the option, you acknowledge that:

(a) Any notice period mandated under any applicable laws shall not be treated as
service for the purpose of determining the vesting of the option; and your right
to receive shares of Common Stock in settlement of the option after termination
as an Employee, if any, will be measured by the date of your termination as an
Employee and will not be extended by any notice period mandated under the
applicable law. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether your status as an
Employee has terminated and the effective date of such termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an Employee for any reason
except as may be explicitly provided by the Plan or this Stock Option Agreement.
Unless otherwise provided in the Plan or this Stock Option Agreement, the
unvested portion of the option at the time of your termination as an Employee
will be forfeited.

(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 12 of the Plan.

(d) The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f) You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Affiliate), and which is
outside the scope of your employment contract, if any. In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If you obtain shares upon settlement of the
option, the value of those shares may increase or decrease.

(i) No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock
acquired upon settlement of the option resulting from your termination as an
Employee (for any reason whether or not in breach of the local law) and you
irrevocably release the Company and each Affiliate from any such claim that may
arise. If, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen then, by signing this Stock Option
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such a claim.

 

5



--------------------------------------------------------------------------------

12. GENERAL PROVISIONS.

(a) Successors and Assigns. Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b) No Assignment. Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your under this Stock Option Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Stock Option Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Stock Option Agreement.

(c) Severability. The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d) Administration. Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.

(e) Headings. The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

(f) Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

 

6



--------------------------------------------------------------------------------

(i) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, the Option Notice, this Stock Option
Agreement, and any reports of the Company provided generally to the Company’s
shareholders, may be delivered to you electronically. In addition, if permitted
by the Company, you may deliver electronically this Stock Option Agreement and
Exercise Notice called for by Section 7(a) to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.

(ii) Consent to Electronic Delivery. You acknowledge that you have read
Section 12(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and exercise notice, as described in
Section 12(f)(i) You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing. You further acknowledge that you will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, you understand that you must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. You may
revoke your consent to the electronic delivery of documents described in
Section 12(f)(i) or may change the electronic mail address to which such
documents are to be delivered (if you have provided an electronic mail address)
at any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, you understand
that you are not required to consent to electronic delivery of documents
described in Section 12(f)(i).

14. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. This Stock Option Agreement is
governed by the laws of the State of Delaware.

15. CLAWBACK POLICY. Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).

 

7



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS

2000 NON-OFFICER EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

(FOR OPTIONHOLDERS IN INDIA)

(CASHLESS EXERCISE ONLY)

Pursuant to the Stock Option Grant Notice, which may be in such form (including
electronic form) as prescribed by the Committee from time to time (“Option
Notice”), and this Stock Option Agreement, Nektar Therapeutics (the “Company”)
has granted you an option under its 2000 Non-Officer Equity Incentive Plan (the
“Plan”) to purchase the number of shares of the Company’s Common Stock indicated
in the Option Notice at the exercise price indicated in the Option Notice.
Defined terms not explicitly defined in this Stock Option Agreement but defined
in the Plan shall have the same definitions as in the Plan.

The details of your option are as follows:

1. VESTING. Subject to the limitations contained herein, your option will vest
as provided in the Option Notice, provided that vesting will cease upon the
termination of your Continuous Service. Notwithstanding the foregoing, in the
event your Continuous Service is terminated as a result of your death, your
option shall become fully vested and exercisable as of the date of such
termination.

2. NUMBER OF SHARES AND EXERCISE PRICE. The number of shares subject to your
option and your exercise price per share referenced in the Option Notice may be
adjusted from time to time for capitalization adjustments, as provided in the
Plan.

3. EXERCISE RESTRICTION – CASHLESS EXERCISE ONLY. Regardless of the provisions
concerning the issuance of shares set forth generally in this Stock Option
Agreement and the Plan, shares will not be delivered to you upon exercise of the
option. Rather, you only may exercise the option through a “cashless” exercise
(also known as a “same-day-sale” or “immediate sale”). This means that you do
not include payment of the Exercise Price per Share when you exercise the
option. The Exercise Price per Share (and any applicable commissions, fees
and/or tax withholding or remittance obligations) will be withheld from the
proceeds of the sale, and the remaining cash proceeds will be sent to you.

4. PROCESS FOR EXERCISE.

(a) You may exercise the vested portion of your option during its term by
delivering a Notice of Exercise (in a form designated by the Company), or by
completion of such other exercise procedures as may be prescribed by the
Committee from time to time, and payment of the exercise price to the Secretary
of the Company, or to such other person as the Company may designate, during
regular business hours, together with such additional documents as the Company
may then require.

 

1



--------------------------------------------------------------------------------

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter an arrangement providing for
the payment by you to the Company of any tax withholding as described in
Section 10 below by reason of (1) the exercise of your option, (2) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (3) the disposition of shares of Common
Stock acquired upon such exercise.

(c) If your option is an incentive stock option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the date of your
option grant or within one (1) year after such shares of Common Stock are
transferred upon exercise of your option.

5. SECURITIES LAW COMPLIANCE. Notwithstanding anything to the contrary contained
herein, your option may not be exercised unless the shares issuable upon
exercise of your option are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your option must also comply with other
applicable laws and regulations governing the option, and the option may not be
exercised if the Company determines that the exercise would not be in material
compliance with such laws and regulations.

6. TERM. The term of your option commences on the Date of Grant and expires upon
the earliest of the following:

(a) three (3) months after the termination of your Continuous Service for any
reason other than death or Disability, provided that (i) if during any part of
such three (3)-month period the option is not exercisable solely because of the
condition set forth in Section 5, the option shall not expire until the earlier
of the Expiration Date indicated on the Option Notice or until it shall have
been exercisable for an aggregate period of three (3) months after the
termination of your Continuous Service;

(b) twelve (12) months after the termination of your Continuous Service due to
Disability;

(c) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for a reason other than death;

(d) the Expiration Date indicated in the Option Notice; or

(e) the eighth (8th) anniversary of the Date of Grant.

Note, if you are a US taxpayer and your option is an incentive stock option, to
obtain the federal income tax advantages associated with an “incentive stock
option,” the Code requires that at all times beginning on the Date of Grant of
your option and ending on the day

 

2



--------------------------------------------------------------------------------

three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will necessarily be treated as an “incentive stock option” if you
continue to provide services to the Company or an Affiliate as a Consultant or
Director after your employment terminates or if you otherwise exercise your
option more than three (3) months after the date your employment terminates.

7. TRANSFERABILITY. Your option is not transferable, except by will or by the
laws of descent and distribution, and is exercisable during your life only by
you. Notwithstanding the foregoing, by delivering written notice to the Company,
in a form satisfactory to the Company, you may designate a third party who, in
the event of your death, shall thereafter be entitled to exercise your option.

8. OPTION NOT A SERVICE CONTRACT. Your option is not an employment or service
contract, and nothing in your option shall be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option shall obligate the Company or an Affiliate,
their respective shareholders, Boards of Directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

9. TAX OBLIGATIONS.

(a) You are responsible for satisfaction of (i) all federal, state, local and
foreign tax withholding obligations of the Company and its Affiliates, if any,
which arise in connection with the option, including, without limitation,
obligations arising upon (A) the exercise, in whole or in part, of the option,
(B) the transfer, in whole or in part, of any shares acquired upon exercise of
the option, and (C) the operation of any law or regulation providing for the
imputation of interest; and (ii) any other tax and social insurance liability,
including, without limitation, fringe benefit tax liability payable by an
Affiliate as permitted under local law, associated with the grant, vesting or
exercise of the option (as may change from time to time). No shares of Common
Stock will be issued until the Company has received a definitive agreement or
other documentation satisfactory to the Company, in its sole discretion, that
all such obligations have been or will be satisfied by you. Regardless of
whether the Company properly withholds the full amount of such obligations, you
hereby acknowledge and agree that that all such obligations shall transfer in
their entirety from the Company to you and that such liability shall be
ultimately your responsibility and liability.

(b) You hereby authorize the Company and any of its Affiliates to withhold from
payroll and any other amounts payable to you and otherwise agree to make
adequate provision for any sums required to satisfy the federal, state, local
and foreign tax obligations, if any, of the Company and any of its Affiliates
arising in connection with the option.

(c) You hereby acknowledge that you understand that you may suffer adverse tax
consequences and/or loss of prospective gain as a result of the exercise of the
option or

 

3



--------------------------------------------------------------------------------

disposition of the shares. You hereby represent that you have consulted with any
tax consultants the you deem advisable in connection with the exercise of the
option or disposition of the shares and that you are not relying on the Company
for any tax advice. Any adverse consequences, including, without limitation, tax
consequences and any loss of prospective stock appreciation, shall be your sole
responsibility and there shall be no liability to the Company for any adverse
consequences of any nature whatsoever.

10. EMPLOYMENT CONDITIONS. In accepting the option, you acknowledge that:

(a) Any notice period mandated under any applicable laws shall not be treated as
service for the purpose of determining the vesting of the option; and your right
to receive shares of Common Stock in settlement of the option after termination
as an Employee, if any, will be measured by the date of your termination as an
Employee and will not be extended by any notice period mandated under the
applicable law. Subject to the foregoing and the provisions of the Plan, the
Company, in its sole discretion, shall determine whether your status as an
Employee has terminated and the effective date of such termination.

(b) The vesting of the option shall cease upon, and no portion of the option
shall become vested following, your termination as an Employee for any reason
except as may be explicitly provided by the Plan or this Stock Option Agreement.
Unless otherwise provided in the Plan or this Stock Option Agreement, the
unvested portion of the option at the time of your termination as an Employee
will be forfeited.

(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 12 of the Plan.

(d) The grant of the option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(e) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.

(f) You are voluntarily participating in the Plan.

(g) The option is an extraordinary item that does not constitute compensation of
any kind for service rendered to the Company (or any Affiliate), and which is
outside the scope of your employment contract, if any. In addition, the option
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.

 

4



--------------------------------------------------------------------------------

(i) No claim or entitlement to compensation or damages arises from termination
of the option or diminution in value of the option or shares of Common Stock and
you irrevocably release the Company and each Affiliate from any such claim that
may arise. If, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen then, by signing this Stock Option
Agreement, you shall be deemed irrevocably to have waived your entitlement to
pursue such a claim.

11. DATA PRIVACY CONSENT.

(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Stock Option Agreement by and among the Company and each Affiliate for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.

(b) You understand that the company (or any Affiliate) holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any securities or
directorships held in the Company, details of all awards or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the plan (“data”). You understand that data may be transferred to any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in your country or elsewhere, and
that the recipient’s country may have different data privacy laws and
protections than your country. You authorize the recipients to receive, possess,
use, retain and transfer the data, in electronic or other form, for the purposes
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such data as may be required to a broker or
other third party with whom you may elect to deposit any shares acquired upon
settlement of the award. You understand that data will be held only as long as
is necessary to implement, administer and manage your participation in the plan.

12. GENERAL PROVISIONS.

(a) Successors and Assigns. Except as provided herein to the contrary, this
Stock Option Agreement shall be binding upon and inure to the benefit of the
parties to this Stock Option Agreement, their respective successors and
permitted assigns.

(b) No Assignment. Except as otherwise provided in this Stock Option Agreement,
you shall not assign any of your under this Stock Option Agreement without the
prior written consent of the Company, which consent may be withheld in its sole
discretion. The Company shall be permitted to assign its rights or obligations
under this Stock Option Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Stock Option Agreement.

 

5



--------------------------------------------------------------------------------

(c) Severability. The validity, legality or enforceability of the remainder of
this Stock Option Agreement shall not be affected even if one or more of the
provisions of this Stock Option Agreement shall be held to be invalid, illegal
or unenforceable in any respect.

(d) Administration. Any determination by the Administrator in connection with
any question or issue arising under the Plan or this Stock Option Agreement
shall be final, conclusive, and binding on you, the Company, and all other
persons.

(e) Headings. The section headings in this Stock Option Agreement are inserted
only as a matter of convenience, and in no way define, limit or interpret the
scope of this Stock Option Agreement or of any particular section.

(f) Delivery of Documents and Notices. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Stock Option Agreement provides for effectiveness only upon actual receipt of
such notice) upon personal delivery through electronic delivery at the e-mail
address, if any, provided for you by the Company, or, upon deposit in the local
postal service, by registered or certified mail, or with a nationally recognized
overnight courier service with postage and fees prepaid, addressed to the other
party at the address of such party set forth in this Stock Option Agreement or
at such other address as such party may designate in writing from time to time
to the other party.

(i) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, this Stock Option Agreement, and any
reports of the Company provided generally to the Company’s shareholders, may be
delivered to you electronically. In addition, if permitted by the Company, you
may deliver electronically this Stock Option Agreement and Exercise Notice to
the Company or to such third party involved in administering the Plan as the
Company may designate from time to time. Such means of electronic delivery may
include but do not necessarily include the delivery of a link to a Company
intranet or the internet site of a third party involved in administering the
Plan, the delivery of the document via e-mail or such other means of electronic
delivery specified by the Company.

(ii) Consent to Electronic Delivery. You acknowledge that you have read
Section 12(f)(i) of this Stock Option Agreement and consent to the electronic
delivery of the Plan documents and, if permitted by the Company, the delivery of
this Stock Option Agreement and exercise notice, as described in
Section 12(f)(i) You acknowledge that you may receive from the Company a paper
copy of any documents delivered electronically at no cost to you by contacting
the Company by telephone or in writing. You further acknowledge that you will be
provided with a paper copy of any documents if the attempted electronic delivery
of such documents fails. Similarly, you understand that you must provide the
Company or any designated third party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. You may
revoke your consent to the electronic delivery of documents described in
Section 12(f)(i) or may change the electronic mail address to which such
documents are to be delivered (if you have provided an electronic mail address)
at

 

6



--------------------------------------------------------------------------------

any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail. Finally, you understand
that you are not required to consent to electronic delivery of documents
described in Section 12(f)(i).

13. GOVERNING PLAN DOCUMENT. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your option and those of the
Plan, the provisions of the Plan shall control. This Stock Option Agreement is
governed by the laws of the State of Delaware.

14. CLAWBACK POLICY. Your option is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require forfeiture of the option and repayment or
forfeiture of any shares of Common Stock or other cash or property received with
respect to the option (including any value received from a disposition of the
shares acquired upon exercise of the option).

 

7



--------------------------------------------------------------------------------

NEKTAR THERAPEUTICS

2000 NON-OFFICER EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(US PARTICIPANTS)

Pursuant to your Restricted Stock Unit Grant Notice, which may be in such form
(including electronic form) as prescribed by the Committee from time to time
(“Grant Notice”), and this Restricted Stock Unit Agreement (“Agreement”)
(collectively, the “Award”), Nektar Therapeutics (the “Company”) has awarded
you, pursuant to its 2000 Non-Officer Equity Incentive Plan (the “Plan”), the
number of “Restricted Stock Units” as indicated in the Grant Notice. Defined
terms not explicitly defined in this Agreement but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Award are as follows.

11. VESTING. Subject to the limitations contained herein, your Award shall vest
as provided in the Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service. Any Restricted Stock Units that have not
vested shall be forfeited upon the termination of your Continuous Service.

12. DIVIDENDS. You shall not receive any payment or other adjustment in the
number of your Restricted Stock Units for dividends or other distributions that
may be made in respect of the shares of Common Stock to which your Restricted
Stock Units relate.

13. DISTRIBUTION OF SHARES OF COMMON STOCK. On or as soon as administratively
practical following each vesting of the applicable portion of the total Award
pursuant to the Grant Notice or the Plan (and in all events not later than two
and one-half months after the applicable vesting date), the Company will deliver
to you a number of shares of Common Stock equal to the number of Restricted
Stock Units subject to your Award that vested on such date.

14. ADJUSTMENTS. The number of Restricted Stock Units subject to your Award may
be adjusted from time to time for capitalization adjustments, as provided in
Section 11(a) of the Plan.

15. SECURITIES LAW COMPLIANCE. You may not be issued any shares of Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act or (ii) the Company has determined that such
issuance would be exempt from the registration requirements of the Securities
Act. Your Award must also comply with other applicable laws and regulations
governing the Award, and you shall not receive such shares if the Company
determines that such receipt would not be in material compliance with such laws
and regulations.

 

1



--------------------------------------------------------------------------------

16. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Agreement shall be deemed to
be signed by the Company and you upon the respective signing by the Company and
you of the Grant Notice to which it is attached.

17. RESTRICTIVE LEGENDS. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, determined by the Company.

18. TRANSFERABILITY. Your Award is not transferable, except by will or by the
laws of descent and distribution. Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of shares of Common Stock pursuant to
Section 3 of this Agreement.

19. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue such
service. In addition, nothing in your Award shall obligate the Company or an
Affiliate, their respective stockholders, boards of directors, Officers or
Employees to continue any relationship that you might have as an Employee,
Director or Consultant for the Company or an Affiliate.

20. UNSECURED OBLIGATION. Your Award is unfunded, and as a holder of vested
Restricted Stock Units subject to your Award, you shall be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares of Common Stock pursuant to Section 3 of this Agreement. As
used herein, the term “Restricted Stock Unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock (subject to adjustment as provided in
Section 4) solely for purposes of the Award. The Restricted Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to you if such Restricted Stock Units vest pursuant to this Agreement. The
Stock Units shall not be treated as property or as a trust fund of any kind.

11. TAX OBLIGATIONS.

(a) You hereby authorize the Company or any of its Affiliates to withhold from
payroll and any other amounts payable to you, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations, if any, of the Company or any of its
Affiliates arising in connection with the Award or the issuance of shares of
Common Stock in settlement thereof. The Company shall have no obligation to
deliver shares of Common Stock until the tax withholding obligations of the
Company and its Affiliates have been satisfied by you.

 

2



--------------------------------------------------------------------------------

(b) The Company may, in its discretion, permit or require you to satisfy all or
any portion of such tax withholding obligations by deducting from the shares of
Common Stock otherwise deliverable to you in settlement of the Award a number of
shares of Common Stock having a fair market value, as determined by the Company
as of the date on which the tax obligations arise, not in excess of the minimum
amount of such tax obligations determined by the applicable withholding rates.
In the event that the Company determines that the tax obligations will not be
satisfied by the method described above, you authorize the Company’s designated
third party plan administrator (i.e. E*Trade or such successor third party
administrator as the Company may designate from time to time), to sell a number
of shares of Common Stock that are issued under the Award, which the Company
determines is sufficient to generate an amount that meets the tax obligations
plus additional shares, as necessary, to account for rounding and market
fluctuations, and to pay such tax withholding amounts to the Company. The shares
of Common Stock may be sold as part of a block trade with other Participants of
the Plan in which all Participants receive an average price. Any adverse
consequences to you resulting from the procedure permitted under this
Section 11, including, without limitation, tax consequences and any loss of
prospective stock appreciation, shall be your sole responsibility and there
shall be no liability to the Company for any adverse consequences of any nature
whatsoever.

(c) You hereby acknowledge that you understand that you may suffer adverse tax
consequences as a result of your participation in the Plan. You hereby represent
that you have consulted with any tax consultants you deem advisable in
connection with the Award or disposition of the shares of Common Stock received
under the Award and that you are not relying on the Company for any tax advice.

(d) Payments contemplated with respect to the Award are intended to comply with
the short-term deferral exemption under Section 409A of the Code, and the
provisions of this Agreement shall be construed and interpreted consistent with
that intent. Notwithstanding any contrary provision in the Plan or in the
Agreement, if any provision of the Plan or the Agreement contravenes any
regulations or guidance promulgated under Section 409A of the Code or could
cause the Awards to be subject to additional taxes, accelerated taxation,
interest or penalties under Section 409A of the Code, the Company may, in its
sole discretion and without your consent, modify the Plan and/or the Agreement:
(i) to comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the imposition of any taxes, accelerated taxation, interest or penalties
under Section 409A of the Code, and (ii) to maintain, to the maximum extent
practicable, the original intent of the applicable provision without
contravening the provisions of Section 409A of the Code. This Section 11(d) does
not create an obligation on the part of the Company to modify the Plan or the
Agreement and does not guarantee that the Award will not be subject to interest
or penalties under Section 409A of the Code.

12. EMPLOYMENT CONDITIONS. In accepting the Award, you acknowledge that:

(a) Any notice period mandated under the laws of the local jurisdiction shall
not be treated as service for the purpose of determining the vesting of the
Award; and your right to receive shares of Common Stock in settlement of the
Award after termination of service, if any, will be measured by the date of
termination of your status as an Employee and will not be

 

3



--------------------------------------------------------------------------------

extended by any notice period mandated under the local law. Subject to the
foregoing and the provisions of the Plan, the Company, in its sole discretion,
shall determine whether your status as an Employee has terminated and the
effective date of such termination.

(b) The vesting of the Award shall cease upon, and no portion of the Award shall
become vested following, your termination as an Employee for any reason except
as may be explicitly provided by the Plan or this Agreement. Unless otherwise
provided by the Plan or this Agreement, the unvested portion of the Award at the
time of your termination as an Employee will be forfeited.

(c) The Plan is established voluntarily by the Company. It is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, subject to Section 12 of the Plan.

(d) The grant of the Award is voluntary and occasional and does not create any
contractual or other right to receive future grants of Awards, or benefits in
lieu of Awards, even if Awards have been granted repeatedly in the past.

(e) All decisions with respect to future Award grants, if any, will be at the
sole discretion of the Company.

(f) You are voluntarily participating in the Plan.

(g) The Award is an extraordinary item that does not constitute compensation of
any kind for service of any kind rendered to the Company (or any Affiliate), and
which is outside the scope of your employment contract, if any. In addition, the
Award is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, end-of-service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

(h) The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty. If you obtain shares upon settlement of the
Award, the value of those shares may increase or decrease.

(i) No claim or entitlement to compensation or damages arises from termination
of the Award or diminution in value of the Award or shares of Common Stock
acquired upon settlement of the Award resulting from termination of your status
as an Employee (for any reason whether or not in breach of the local law) and
you irrevocably release the Company and each Affiliate from any such claim that
may arise. If, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen then, by signing this Agreement, you
shall be deemed irrevocably to have waived your entitlement to pursue such a
claim.

13. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

 

4



--------------------------------------------------------------------------------

14. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

15. AMENDMENT. Nothing in this Agreement shall restrict the Company’s ability to
exercise its discretionary authority pursuant to Section 3 of the Plan;
provided, however, that no such action may, without your consent, adversely
affect your rights under your Award and this Agreement.

16. DELIVERY OF DOCUMENTS AND NOTICES. Any document relating to participation in
the Plan, or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery electronic delivery at the e-mail address, if any,
provided for you by the Company, or, upon deposit in the local postal service,
by registered or certified mail, or with a nationally recognized overnight
courier service with postage and fees prepaid, addressed to the other party at
the address of such party set forth in the Grant Notice or at such other address
as such party may designate in writing from time to time to the other party.

(a) The Plan documents, which may include but do not necessarily include: the
Plan, this Agreement, and any reports of the Company provided generally to the
Company’s shareholders, may be delivered to you electronically. In addition, if
permitted by the Company, you may deliver electronically the notices called for
under the Agreement or the Plan to the Company or to such third party involved
in administering the Plan as the Company may designate from time to time. Such
means of electronic delivery may include but do not necessarily include the
delivery of a link to a Company intranet or the internet site of a third party
involved in administering the Plan, the delivery of the document via e-mail or
such other means of electronic delivery specified by the Company.

(b) You acknowledge that you have read this Section 16 of this Agreement and
consent to the electronic delivery of the Plan documents and, if permitted by
the Company, the delivery of the notices, as described in the Agreement or the
Plan. You acknowledge that you may receive from the Company a paper copy of any
documents delivered electronically at no cost to you by contacting the Company
by telephone or in writing. You further acknowledge that you will be provided
with a paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, you understand that you must provide the Company or
any designated third party administrator with a paper copy of any documents if
the attempted electronic delivery of such documents fails. You may revoke your
consent to the electronic delivery of documents described in this Section 16 or
may change the electronic mail address to which such documents are to be
delivered (if you have provided an electronic mail address) at any time by
notifying the Company of such revoked consent or revised e-mail address by
telephone, postal service or electronic mail. Finally, you understand that you
are not required to consent to electronic delivery of documents described in
this Section 16.

 

5



--------------------------------------------------------------------------------

17. MISCELLANEOUS.

(a) The rights and obligations of the Company under your Award shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.

19. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to such state’s conflicts of laws rules.

20. CLAWBACK POLICY. The Award is subject to the terms of the Company’s
recoupment, clawback or similar policy as it may be in effect from time to time,
as well as any similar provisions of applicable law, any of which could in
certain circumstances require repayment or forfeiture of the Restricted Stock
Units or any shares of Common Stock or other cash or property received with
respect to the Restricted Stock Units (including any value received from a
disposition of the shares acquired upon payment of the Restricted Stock Units).

 

6